                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  HELENA DIVISION

RYAN WITTEN                                                                 PETITIONER

V.                             NO: 2:19CV00082 JM/PSH

DWAYNE HENDRIX, Warden,
FCC Forrest City                                                            RESPONDENT

                                              JUDGMENT


       In accordance with the Court's Order entered this date, judgment is hereby entered

dismissing this petition for writ of habeas corpus without prejudice. The relief sought is denied.

The certificate of appealability is denied.

       IT IS SO ORDERED this 24th day of October, 2019.


                                               ______________________________________
                                               UNITED STATES DISTRICT JUDGE
